                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

JAMIL SHABAZZ
 fka Garrett S. Brandon

                        Petitioner,                  :   Case No. 3:19-cv-014

        - vs -                                           District Judge Walter H. Rice
                                                         Magistrate Judge Michael R. Merz

JIM HAVILAND, Warden,
  Allen/Oakwood Correctional Institution
                                                     :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        This is an action for writ of habeas corpus under 28 U.S.C. § 2254. Although originally

filed in the United States District Court for the Northern District of Ohio, the case was transferred

to this Court because the conviction from which Shabazz seeks relief was entered in the Greene

County, Ohio Court of Common Pleas in Case No. 1988-CR-105 (Petition, ECF No. 2, ¶ 1). The

transfer is permissible under 28 U.S.C. § 2241(d). The case is properly venued at the Dayton

location of court under S.D. Ohio Civ. R. 82.1(f).

        As with all habeas corpus cases filed at the Dayton location of court, the case has been

referred to the undersigned by General Order DAY 13-01.

        The case is before the Court for initial review under Rule 4 of the Rules Governing § 2254

Cases. Under Rule 4, the clerk must promptly forward the petition to a judge under the court’s

assignment procedure, and the judge must promptly examine it. If it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

                                                    1
judge must dismiss the petition and direct the clerk to notify the petitioner.

       The prior history of this matter is recited in the opinion of the Second District Court of

Appeals on Shabazz’s appeal from denial of his Motion under Rule 52(b) in the Greene County

Common Pleas Court.

               {¶ 3} This case arises from the 1988 death of Stephon Johnson who
               was shot while on the campus of Central State University (CSU). At
               trial, the State presented evidence that Shabazz, Terrance Burgan,
               Frank Minor, Leonard Collins, Randy Brown and Van Cox were
               members of an organization known as the Mad Dogs. On February
               6, 1988, Shabazz was involved in an altercation with Johnson's
               brother. On the morning of February 8, 1988, Shabazz informed his
               group that the Johnson brothers and their friends were on campus,
               carrying bats and guns, looking for Shabazz. The six members of the
               Mad Dogs drove to the CSU campus in two different cars. Some of
               the members, including Shabazz, carried firearms. Johnson was shot
               and killed by Frank Minor.

               {¶ 4} In March 1988, Shabazz was indicted on one count of
               complicity to murder, one count of inciting violence, one count of
               aggravated riot and one count of involuntary manslaughter. All four
               counts carried attendant firearm specifications. Following a jury
               trial, Shabazz was convicted of all charges except complicity to
               murder. He was sentenced to a prison term of eight years to 28 years.
               Shabazz filed a direct appeal, and this court affirmed the judgment
               of the trial court. State v. Brandon, 2d Dist. Greene No. 88 CA 57,
               1989 Ohio App. LEXIS 2597, 1989 WL 72232 (June 28, 1989),
               appeal dismissed 47 Ohio St.3d 705, 547 N.E.2d 986 (1989).

               {¶ 5} On December 12, 2016, Shabazz, acting pro se, filed a
               document entitled “52(B) Plain Error Motion Base on Ineffective
               Assistance and False testimony Provided by State's Witnesses.” In
               the motion, Shabazz alleged that new evidence demonstrated that
               Burgan and the other members of the Mad Dogs lied about
               Shabazz’s involvement in Johnson's death. The evidence consisted
               of a 2009 statement under oath Burgan gave to Shabazz’s counsel.
               In the statement, Burgan asserted that Shabazz was “not there” when
               Johnson was killed. Burgan further stated that he and the other
               remaining co-defendants lied about Shabazz’s involvement due to
               pressure and promises made by the authorities. When asked whether
               he had recanted his story prior to the deposition, Burgan replied,
               “No, I never had a chance to.” Dkt. No. 82.


                                                  2
               {¶ 6} The State filed a response in which it asserted that Crim.R.
               52(B) was not a viable method for challenging the conviction. The
               State argued that Shabazz's motion should be considered either a
               motion for a new trial under Crim.R. 33 or a petition for
               postconviction relief. The State further argued that the motion was
               not timely filed. Shabazz filed a response in which he insisted that
               his motion was a plain error motion under Crim.R. 52(B). He further
               stated that he did not have the evidence to support his claim until
               2016.

               {¶ 7} The trial court agreed with the State that the motion was
               actually one for postconviction relief or new trial, and that Crim.R.
               52 did not provide the relief sought by Shabazz. The trial court found
               that the motion for relief was untimely and, thus, overruled the
               motion. Shabazz appeals.

State v. Shabazz, 2nd Dist. Greene No. 2017-CA-11, 2017-Ohio-7199 (Aug. 11, 2017). The Second

District affirmed the denial of relief and the Supreme Court of Ohio declined jurisdiction over an

appeal. State v. Shabazz, 151 Ohio St. 3d 1511 (2018).

       In the body of its opinion, the Second District cites its decision on the original appeal, State

v. Brandon, 2nd Dist. Greene No. 88 CA 57, 1989 Ohio App. LEXIS 2597, 1989 WL 72232 (Jun.

28, 1989). On November 29, 1989, the Supreme Court of Ohio dismissed Shabazz’s appeal for

want of a substantial constitutional question and denied appellate review. State v. Brandon, 47

Ohio St. 3d 705 (1989). Shabazz’s conviction became final on direct appeal ninety days later when

his time to seek U.S. Supreme Court review expired on February 27, 1990.

       28 U.S.C. § 2244(d) provides:

               (1) A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of —

                   (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
                   seeking such review;


                                                  3
                    (B) the date on which the impediment to filing an
                    application created by State action in violation of the
                    Constitution or laws of the United States is removed, if the
                    applicant was prevented from filing by such State action;

                    (C) the date on which the constitutional right asserted was
                    initially recognized by the Supreme Court, if the right has
                    been newly recognized by the Supreme Court and made
                    retroactively applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or
                    claims presented could have been discovered through the
                    exercise of due diligence.

               (2) The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any period
               of limitation under this subsection.

       Prior to adoption of the AEDPA on April 24, 1996, there had never been a statute of

limitations on habeas corpus petitions, although the Rules Governing § 2254 Proceedings

permitted dismissal on a laches basis if the Petitioner’s delay had prejudiced the State's ability to

defend. Thus, a habeas petitioner could file at any time. In passing the AEDPA, Congress did not

adopt a grace period during which habeas claims which had accrued more than a year prior to April

24, 1996, could be filed. The absence of such a grace period would have rendered the new statute

of limitations unconstitutional as to any habeas claims which accrued before April 24, 1996. Block

v. North Dakota, 461 U.S. 273, 286 n.23 (1983); Texaco, Inc., v. Short, 454 U.S. 516, 527 n.21

(1982), quoting Wilson v. Iseminger, 185 U.S. 55 (1902); citing Terry v. Anderson, 95 U.S. 628,

632-33 (1877), and Sohn v. Waterson, 84 U.S. 596, 599 (1873). Therefore, no petition filed on or

before April 24, 1997 — one year from the date of AEDPA's enactment — may be dismissed for

failure to comply with § 2244(d)’s time limit. Brown v. O’Dea, 187 F.3d 572, 577 (6th Cir. 1999),

vacated and remanded on other grounds at 530 U.S. 157 (2000). Shabazz’s conviction became

                                                 4
final on direct appeal several years before AEDPA was enacted. Therefore, the statute of

limitations began to run in this case on April 14, 2996, and expired one year later. Shabazz did

not file his Petition until January 7, 20191. Thus, it is not timely under § 2244(d)(1)(A).

        Paragraph 18 of the required form for § 2254 petitions provides: “If your judgment of

conviction became final over one year ago, you must explain why the one-year statute of

limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.” Shabazz left this

portion of the Petition blank (ECF No. 2-1, PageID 16).                       He does not qualify under §

2244(d)(1)(B), because no state-created impediment prevented him from filing on time. Nor does

he qualify under § 2244(d)(1)(C) because he does not rely on any new constitutional right

recognized by the United States Supreme Court and made retroactive.

        28 U.S.C. § 2244(d)(1)(D) makes the one-year statute run from the date on which the

factual predicate of the claim or claims presented could have been discovered through the exercise

of due diligence. The factual predicate of Ground One is that all the State’s witnesses at trial lied

(Petition, ECF No. 2, PageID 18). That fact, if it is a fact, was known to Shabazz during trial.

        The evidence Shabazz presents to prove those witnesses lied is the February 18, 2009,

deposition testimony of Terrance Burgan; a copy of the deposition is attached to the Petition (ECF

No. 2-2, PageID 45-47). While Burgan’s testimony supports Shabazz’s claim that he was not

present at the shooting of Frank Minor, the underlying factual predicate (“I was not there.”) was

known to Shabazz at the time of trial. Moreover, even if the Court were to count the Burgan

deposition as the date of discovery of the factual predicate, the deposition occurred almost ten

years before Shabazz filed his Petition.


1
  Although the Petition was not received by the Clerk until January 14, 2019, Shabazz claims under penalty of perjury
that he deposited the Petition in the prison mail system on January 7, 2019 (ECF No. 2, PageID 17). Under the so-
called mailbox rule, he is entitled to have the Petition deemed filed January 7, 2019. Houston v. Lack, 487 U.S. 266,
275-76 (1988); Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002).

                                                         5
       Petitioner’s Ground Two claims the prosecutors at trial knowingly presented false

testimony (ECF No. 2-1, PageID 19). As with Ground One, Shabazz knew the factual predicate

of the claim at the time of trial. In Ground Three, Shabazz claims he received ineffective assistance

of trial counsel because his trial attorney, although being assigned as a public defender, insisted

on being paid by Petitioner’s family and friends. Id. at PageID 20. This also is a fact Shabazz

knew at the time of trial. Ground Four, in which Shabazz claims that his conviction was the

product of witnesses providing false testimony in exchange for immunity, id. at PageID 21, relies

on the same factual predicate as Grounds One and Two.

       Petitioner claims the Ohio courts were wrong to classify his Rule 52(B) motion as either a

delayed motion for new trial under Ohio R. Crim. P. 33 or a petition for post-conviction relief

under Ohio Revised Code § 2953.21. Both of those procedures, which are recognized by Ohio as

methods of collaterally attacking a criminal judgment, have strict time deadlines. On the other

hand, as the Second District recognized, Ohio R. Crim. P. 52(B) does not provide a procedure for

collaterally attacking a criminal judgment:

               {¶ 9} Initially, we note that Shabazz's notice of appeal pertains only
               to the trial court's denial of his Crim. Rule 52(B) motion. Further, in
               all of his assignments of error, Shabazz argues that he is entitled to
               relief under Crim.R. 52(B) because the State, trial counsel and the
               trial court permitted him to be convicted based upon false testimony
               provided by the State's witnesses. Specifically, he claims that
               Burgan's statement under oath proves that Burgan and the other Mad
               Dog members provided false testimony implicating Shabazz in
               Johnson's death.

               {¶ 10} Crim.R. 52(B) provides that, “[p]lain errors or defects
               affecting substantial rights may be noticed although they were not
               brought to the attention of the court.” “However, the plain-error
               standard in Crim.R. 52(B) is available only on direct appeal and
               ‘does not create a free-standing procedure to obtain review
               otherwise.’” State v. Strickland, 10th Dist. Franklin No. 14AP-307,
               2014-Ohio-5105, ¶ 15, quoting State v. Ayala, 10th Dist. Franklin
               Nos. 12AP-1071, 12AP-1072, 2013-Ohio-1875, ¶ 14, citing United

                                                 6
               States v. Frady, 456 U.S. 152, 102 S.Ct. 1584, 71 L.Ed.2d 816
               (1982). Accord, State v. Frazier, 8th Dist. Cuyahoga No. 88331,
               2007-Ohio-1851, ¶ 7.

               {¶ 11} Thus, although Shabazz insists that his motion is properly
               brought as a Crim.R. 52(B) motion, we agree with the trial court that
               the motion is more properly considered a petition for postconviction
               relief under R.C. 2953.21 or a motion for new trial under Crim.R.
               33. This court has noted that “no name” or irregular motions “must
               be categorized by a court in order for the court to know the criteria
               by which the motion should be judged.” State v. Clark, 2017-Ohio-
               120, 80 N.E.3d 1251, ¶ 12 (2d Dist.), quoting State v. Bush, 96 Ohio
               St.3d 235, 2002-Ohio-3993, 773 N.E.2d 522, ¶ 10. “Under certain
               circumstances, it is also appropriate for courts to recast motions that
               are unambiguously named and presented under a specific rule when
               said rule has no application to the judgment at issue.” Id., citing State
               v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, 882 N.E.2d 431.

State v. Shabazz, 2017-Ohio-7199.

       Federal habeas corpus is available only to correct federal constitutional violations. 28

U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780

(1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). “[I]t is

not the province of a federal habeas court to reexamine state court determinations on state law

questions. In conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62,

67-68 (1991); see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 160 (1825) (Marshall C.J.);

Bickham v. Winn, 888 F.3d 248 (6th Cir. Apr. 23, 2018) (Thapar, J. concurring). A federal habeas

court may not re-evaluate a state court’s interpretation of state law. Bradshaw v. Richey, 546 U.S.

74, 76 (2005) (per curiam).

       The question of whether the Ohio Rules of Criminal Procedure creates a procedure for

collateral attack on a criminal judgment is a question of Ohio law. To put it another way, the

United States Constitution does not require States to provide a remedy such as Shabazz contends



                                                  7
exists.

          Although the statute of limitations is an affirmative defense which is forfeited if not

pleaded as required by Fed. R. Civ. P. 8(c), a district court may dismiss a habeas petition sua

sponte on limitations grounds when conducting an initial review under Rule 4 of the Rules

Governing § 2254 Cases. Day v. McDonough, 547 U.S. 198 (2006) (upholding sua sponte raising

of defense even after answer which did not raise it), abrogating Scott v. Collins, 286 F.3d 923 (6th

Cir. 2002). However, before doing so it must give the Petitioner notice and an opportunity to

respond. Shelton v. United States, 800 F.3d 292 (6th Cir. 2015). If Shabazz files objections to this

Report, then he should provide any response he has to the analysis that his Petition is barred by

the statute of limitations.



Conclusion



          Based on the foregoing analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice as barred by the statute of limitations. Because reasonable jurists would

not disagree with this conclusion, Petitioner should be denied a certificate of appealability and the

Court should certify to the Sixth Circuit that any appeal would be objectively frivolous and

therefore should not be permitted to proceed in forma pauperis.



January 18, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                   8
                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. . Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140,
153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                                  9
